DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 02/09/2022 have been entered. Claims 16-30 remain pending in the application.  Although page 6 of applicant’s response dated 02/09/2022 states that the claims have been amended to correct the objected to informalities, such amendments do not appear in the amended claim set. As such the claim objections have been repeated below. The amendments overcome each claim rejection under 35 USC 112(b) set forth in the previous office action.
Claim Objections
Claims 16, 19, 21-24, and 26-30 are objected to because of the following informalities:  
In claims 16, 24, and 26, 30, “the clip arms” should be changed to read “the pair of clip arms” in order to remain consistent with terminology used throughout the claims.
In claims 16, 19, 21-24, and 26-29, “the connecting tabs” should be changed to “the plurality of connecting tabs” in order to remain consistent with terminology used throughout the claims.
In claim 19, “the engaging features” should be changed to “the engaging features of the plurality of connecting tabs” in order to avoid confusion with “the engaging feature of the bushing”.
In line 3 of claim 16 and line 4 of claim 26, “proximal ends of the clip arms” should be changed to “the proximal ends of the pair of clip arms”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-24 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US 2018/0153552), in view of Terada (US 2013/0072946).
Regarding claim 16, King et al. discloses a reloadable clipping system for treating tissue (100, FIG 1, paragraph [0034]), comprising: a clip (102) including a pair of clip arms (114, paragraph [0035], FIG 1), each of the clip arms extending from a proximal end (118) to a distal end (116, paragraph [0036], FIG 1), proximal ends of the clip arms slidably received within a channel (140 and 148) of a capsule (108 and 106, FIG 1, paragraphs [0034-0035 and 0040]) to be moved between an open configuration and a closed configuration (Paragraph [0034]), a proximal end of the capsule (144, paragraph [0040], FIG 1) including a plurality of connecting tabs (Arms 152, paragraph [0041]) extending proximally therefrom (FIG 1); and an applicator (104, paragraph [0034], FIG 1) including an elongated flexible member (Not shown, paragraph [0042]) and a control member (112) extending therethrough (FIG 1, paragraph [0042]), the control member including a distal end (122, FIG 1) configured to be connected to the clip arms to move the clip between the open configuration and the closed configuration (Paragraphs [0037-0038]), a distal end of the elongated flexible member including a bushing (110, paragraphs [0034 and 0041-0044]) including a first ramped surface (Tapered portion of 162, see FIG 1 above. Paragraph [0043] says 162 are sized and shaped to snap fit with the grooves 154. Grooves 154 have tapered surfaces, therefore the surface of 162 is understood to also be tapered and therefore ramped), along which the connecting tabs slide until an engaging feature extending radially inward from each of the connecting tabs (Groove 154 and protrusion, see FIG 1 below, paragraph [0041]) engages a corresponding engaging feature of the bushing (162 and notch, paragraph [0041]), and a second surface (Shoulder 170, paragraph [0044]) proximal of the first ramped surface (Paragraph [0044] discloses 170 is immediately proximal to 168, therefore 170 is proximal to the first ramped surface), each of the connecting tabs being slidable along the second surface to plastically deform toward a deployed configuration in which the connecting tabs are moved away from a longitudinal axis of the capsule to release the bushing therefrom (Paragraphs [0044 and 0049]).
FIG 1 of King appears to show that shoulder 170 is tapered (See FIG 1 above) however does not explicitly disclose the second surface being ramped.
However, King discloses proximal edge (158) of each connecting tab (152), which engages second surface (170) of the bushing to cause disengagement of the capsule and the bushing, is a ramped surface (Paragraph [0041]; tapered and angled are interpreted as equivalent to a ramped surface) to assist in applying a force to deflect the tabs away from the longitudinal axis so that the engaging features of the connecting tabs (154) disengage the engaging feature of the bushing (162) (Paragraph [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to reverse the locations of the ramped surface to be in the second surface of the bushing, for the purpose of providing a tapered or angled surface to assist in applying a force to deflect the tabs away from the longitudinal axis so that the engaging features of the connecting tabs disengage the engaging feature of the bushing, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Further, King et al. is silent regarding each of the engaging features of the connecting tabs being configured to be plastically deformed and bent against the connecting tab from which it extends when the connecting tab is moved to the deployed configuration.
However, Terada teaches in the same field of endeavor of clipping devices (100, FIG 1, abstract) comprising a plurality of connecting tabs (43 or 71B, FIGs 4A-4B, 19, 37-41B, paragraphs [0099, 0104-0106 and 0206-0218]), each of the connecting tabs including an engaging feature (73, FIGs 38A-41B, paragraphs [0207-0218]) which, in an initial configuration of the connecting tab, extends radially inward from each of the connecting tabs (FIGs 38A-39A show that in the initial engaged position, the engaging features extend radially inward relative to the connecting tab) to engage with a notch (143, paragraphs [0148, 0207-0209, and 0222-0226]), and wherein each of the engaging features are configured to be plastically deformed and bent against the connecting tab from which it extends as the connecting tabs are moved to the deployed configuration (FIGs 39A-39C show movement form the initial configuration to the deployed/disconnected configuration. In order to achieve the deployed configuration, the engaging features are bent/deformed radially outwardly towards the connecting tab from which it extends, paragraph [0209]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the plurality of connecting tabs of King et al. with the connecting tabs and engaging features taught by Terada, specifically that of the embodiment of FIG 41 (Paragraphs [0216-0218]), for the purpose of substituting a commonly known means of releasably attaching the capsule with the notch of an applicator, with the additional benefit of requiring less material to construct. Such a modification would achieve the predictable result of releasably attaching the capsule to the applicator and utilize the same mechanism of attachment and detachment (i.e. translating one element relative to the other such that the engagement feature rides along a ramped surface to release the applicator), while additionally being simply configured such that the elements are easy to fabricate and assemble (Terada: paragraph [0218]). KSR, 550 U.S. 398, 82 USPQ2d 1385 (2007).

    PNG
    media_image1.png
    411
    494
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    287
    552
    media_image2.png
    Greyscale


Regarding claim 17, King et al./Terada discloses the invention substantially as claimed, as set forth above for claim 16. King et al. further discloses the corresponding engaging feature of the bushing is a notch (See FIG 1 above) extending about a periphery of the bushing between the first and second ramped surfaces (The notch extends annularly around the bushing and between the first and second surfaces as seen in FIG 1) so that the notch defines a proximal end of the first ramped surface and a distal end of the second ramped surface (FIG 1 shows the notch forms a proximal end of the first ramped surface and forms a distal end of the second ramped surface).
Regarding claim 18, King et al./Terada discloses the invention substantially as claimed, as set forth above for claim 17. King et al. further discloses a diameter of the bushing at the proximal end of the first ramped surface is greater than a diameter of the bushing at the distal end of the second ramped surface (See FIG 1 above).
Regarding claim 19, King et al./Terada discloses the invention substantially as claimed, as set forth above for claim 17. King et al. further discloses the connecting tabs are elastically deformable as the connecting tabs are slid along the first ramped surface (Paragraph [0041]) so that, when the engaging features are positioned about the notch, the connecting tabs revert to their initial configuration and the engaging features are received within the notch to couple the capsule to the bushing (Paragraphs [0041 and 0043]).
Regarding claim 20, King et al./Terada discloses the invention substantially as claimed, as set forth above for claim 16. King et al. further discloses each of the first and second ramped surfaces define conically shaped portions of the bushing which taper toward a distal end thereof (Although only shown in cross section in FIG 1, the first and second ramped surfaces extend radially around the longitudinal axis of the system and therefore form conically shaped portions of the bushing).
Regarding claim 21, King et al./Terada discloses the invention substantially as claimed, as set forth above for claim 16. The device as modified further discloses the engaging features of each of the connecting tabs includes an engaging element extending, in the initial configuration, radially inward from a proximal end of the connecting tabs from which it extends (The device as modified by Terada comprises an engagement element that extends radially inward to the longitudinal axis of the capsule to at least some degree).
Regarding claim 22, King et al./Terada discloses the invention substantially as claimed, as set forth above for claim 21. The device as modified discloses in the initial configuration, the engaging element of each of the connecting tabs extends substantially perpendicular relative to a longitudinal axis of the capsule (The device as modified by Terada comprises an engagement element that extends radially inward and perpendicular to the longitudinal axis of the capsule to at least some degree).
Regarding claim 23, King et al./Terada discloses the invention substantially as claimed, as set forth above for claim 16. The device as modified further discloses the engaging features of each of the connecting tabs includes a stamped boss extending, in the initial configuration, inward, toward the longitudinal axis of the capsule (In light of the specification of the present invention and the mechanical definition as understood by one of ordinary skill in the art, a “boss” is interpreted as a projection or protruding feature extending form a surface. The engaging features of the connecting tabs in the device as modified are interpreted as projections or protruding features extending form a surface. Furthermore, “stamped” is a product-by-process limitation wherein the final product disclosed is identical to a product wherein the boss was created by stamping).
Regarding claim 24, King et al./Terada discloses the invention substantially as claimed, as set forth above for claim 16. King et al. further discloses the proximal ends of the clip arms are connected to one another via a yoke (102, paragraph [0035]) coupleable with an enlarged distal end (122) of the control member (Paragraph [0037]).
Regarding claim 26, King et al. discloses a clip device (100, FIG 1, paragraph [0034]), comprising: a pair of clip arms (114, paragraph [0035], FIG 1), each of the clip arms extending from a proximal end (118) to a distal end (116, paragraph [0036], FIG 1); a capsule (108 and 106, FIG 1, paragraphs [0034-0035 and 0040]) extending longitudinally from a proximal end (144) to a distal end (138) and including a channel (140 and 148) extending therethrough so that proximal ends of the clip arms are slidably received within the channel to be moved between an open configuration and a tissue clipping configuration (FIG 1, paragraphs [0034-0035 and 0040]); and a plurality of connecting tabs (Arms 152, paragraph [0041]) extending proximally from the proximal end of the capsule (FIG 1), each of the connecting tabs including an engaging feature (Projection proximal to groove 154, paragraph [0041], see FIG 1 above) which, in an initial configuration of the connecting tabs (Engaged position shown in FIG 1), extends radially inward from each of the connecting tabs toward a longitudinal axis of the capsule (The projection extends radially inward from the connecting tab towards a longitudinal axis of the capsule) to engage a notch (See FIG 1 above) extending about a periphery of a bushing (110, paragraphs [0034 and 0041-0044]) of an applicator (104, paragraph [0034], FIG 1), the connecting tabs movable from the initial configuration toward a deployed configuration (Arms expand to decoupling from bushing), in which the connecting tabs are plastically deformed in a direction away from the longitudinal axis of capsule to release the bushing therefrom (Paragraphs [0044, 0049, and 0058]). 
King et al. is silent regarding each of the engaging features being configured to be bent and deformed against the connecting tab from which it extends as the connecting tabs are moved to the deployed configuration.
However, Terada teaches in the same field of endeavor of clipping devices (100, FIG 1, abstract) comprising a plurality of connecting tabs (43 or 71B, FIGs 4A-4B, 19, 37-41B, paragraphs [0099, 0104-0106 and 0206-0218]), each of the connecting tabs including an engaging feature (73, FIGs 38A-41B, paragraphs [0207-0218]) which, in an initial configuration of the connecting tab, extends radially inward from each of the connecting tabs (FIGs 38A-39A show that in the initial engaged position, the engaging features extend radially inward relative to the connecting tab) to engage with a notch (143, paragraphs [0148, 0207-0209, and 0222-0226]), and wherein each of the engaging features are configured to be bent and deformed against the connecting tab from which it extends as the connecting tabs are moved to the deployed configuration (FIGs 39A-39C show movement form the initial configuration to the deployed/disconnected configuration. In order to achieve the deployed configuration, the engaging features are bent/deformed radially outwardly towards the connecting tab from which it extends, paragraph [0209]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the plurality of connecting tabs of King et al. with the connecting tabs and engaging features taught by Terada, specifically that of the embodiment of FIG 41 (Paragraphs [0216-0218]), for the purpose of substituting a commonly known means of releasably attaching the capsule with the notch of an applicator, with the additional benefit of requiring less material to construct. Such a modification would achieve the predictable result of releasably attaching the capsule to the applicator and utilize the same mechanism of attachment and detachment (i.e. translating one element relative to the other such that the engagement feature rides along a ramped surface to release the applicator), while additionally being simply configured such that the elements are easy to fabricate and assemble (Terada: paragraph [0218]). KSR, 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 27, King et al./Terada disclose the invention substantially as claimed, as set forth above for claim 26. The device as modified further discloses each of the engaging features of the connecting tabs includes an engaging element extending (Radially extending prong in the device as modified), in the initial configuration (Engaged with the notch), radially inward from a proximal end of the connecting tab from which it extends substantially perpendicular to the longitudinal axis of the capsule (The device as modified by Terada comprises an engagement element that extends radially inward and perpendicular to the longitudinal axis of the capsule to at least some degree).
Regarding claim 28, King et al./Terada disclose the invention substantially as claimed, as set forth above for claim 26. The device as modified further discloses each of the engaging features of the connecting tabs include a stamped boss (In light of the specification of the present invention and the mechanical definition as understood by one of ordinary skill in the art, a “boss” is interpreted as a projection or protruding feature extending form a surface. The engaging features of the connecting tabs are interpreted as projections or protruding features extending form a surface. Furthermore, “stamped” is a product-by-process limitation wherein the final product disclosed is identical to a product wherein the boss was created by stamping).
Regarding claim 29, King et al./Terada disclose the invention substantially as claimed, as set forth above for claim 26. The device as modified further discloses each of the connecting tabs includes a window extending therethrough (Terada shows in FIG 41A that the connecting tabs include a window 199, paragraph [0217]).
Regarding claim 30, King et al./Terada disclose the invention substantially as claimed, as set forth above for claim 26. King et al. further discloses the proximal ends of the clip arms are connected to one another via a yoke (102, paragraph [0035]) coupleable with an enlarged distal end (122) of the control member (Paragraph [0037]).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US 2018/0153552), in view of Terada (US 2013/0072946), further in view of Litscher et al. (US 2005/0107809).
Regarding claim 25, King et al./Terada discloses the invention substantially as claimed, as set forth above for claim 24.
King et al. is silent regarding the yoke including a proximal portion and a distal portion connected to one another at a point configured to separate when a predetermined force is exerted thereon.
However, Litscher et al. discloses a clip (90, FIGs 1-1A) releasably connected to an applicator (100) wherein proximal ends of clip arms (208) are connected to one another via a yoke (206,204, FIG 1A) coupleable with an enlarge distal end (140) of a control member (118, FIG 5 and 9-10) wherein the yoke includes a proximal portion (204) and a distal portion (206, FIGs 9-10) connected to one another at a point configured to separate when a predetermined force is exerted thereon (204 and 206 are connected via separable engagement between 216 and 214, paragraph [0069]. Proximal and distal portions are configured to separate when a predetermined force is exerted on the connection between them, paragraph [0069]).
Therefore, it would have been obvious to one of ordinal skill in the art at the time of filing to modify the connection between the enlarged distal end of the control member and the yoke of King et al. with the connection taught by Litscher et al., for the purpose of substituting a mechanism commonly known in the art for achieving the predictable result of forming a releasable connection between the control member and the yoke such that the clip can be controllably detached from the applicator.
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 02/09/2022, with respect to the rejection(s) of claim 16 under 35 USC 103 and claim 26 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of King further in view of Terada to teach the newly recited limitations of the engaging features being deformed relative to their respective connecting tab when the connecting tab is moved to the deployed configuration.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771